Title: From Thomas Jefferson to James Madison, 27 March 1796
From: Jefferson, Thomas
To: Madison, James


                    
                        Mar. 27. 96.
                    
                    Yours of the 13th. is recieved. I am enchanted with Mr. Gallatin’s speech in Bache’s paper of Mar. 14. It is worthy of being printed at the end of the Federalist, as the only rational commentary on the part of the constitution to which it relates. Not that there may not be objections, and difficult ones, to it, and which I shall be glad to see his answers to: but if they are never answered, they are more easily to be gulped down than those which lie to the doctrines of his opponents, which do in fact annihilate the whole of the powers given by the constitution to the legislature. According to the rule established by usage and common sense of construing one part of the instrument by another, the objects on which the P. and S. may exclusively act by treaty are much reduced, but the field on which they may act, with the sanction of the legislature, is large enough: and I see no harm in rendering their sanction necessary, and not much harm in annihilating the whole treaty making power, except as to making peace. If you decide in favor of your right to refuse cooperation in any case of treaty, I should wonder on what occasion it is to be used, if not on one where the rights, the interest, the honor and faith of our nation are so grossly sacrificed, where a faction has entered into conspiracy with the enemies of their country to chain down the legislature at the feet of both; where the whole mass of your constituents have condemned this work in the most unequivocal manner, and are looking to you as their last hope to save them from the effects of the avarice and corruption of the first agent, the revolutionary machinations of others, and the incomprehensible acquiescensce of the only honest man who has assented to it. I wish that his honesty and his political errors may not furnish a second occasion to exclaim ‘curse on his virtues, they’ve undone his country.’—Cold weather. Mercury 26. in the morning. Corn  fallen at Richmond to 20/—stationary here. Nicholas sure of his election. R. Jouett and Jo. Monroe in competition for the other vote of the county. Affections to Mrs. M. and yourself. Adieu.
                